Name: Commission Regulation (EC) No 1237/97 of 27 June 1997 amending Annex II to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals
 Type: Regulation
 Subject Matter: deterioration of the environment;  chemistry;  information and information processing;  trade
 Date Published: nan

 1 . 7 . 97 EN I Official Journal of the European Communities No L 173/37 COMMISSION REGULATION (EC) No 1237/97 of 27 June 1997 amending Annex II to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals whereas, a number of such amendments having been so initiated, it is necessary, in accordance with Article 11 of Regulation (EEC) No 2455/92, to amend its Annex II, as last amended by Commission Regulation (EC) No 1492/96; Whereas it is desirable to give exporters additional in ­ formation by listing also interim decisions of participating importing countries; Whereas this Regulation is in accordance with the opinion of the Committee set up under Article 29 of Council Directive 67/548/EEC of 27 June 1967 on the approximation of the laws, regulations and administrative provisions relating to the classification , packaging and labelling of dangerous substances (3), as last amended by Directive 96/56/EC of the European Parliament and the Council (4), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2455/92 of 23 July 1992 concerning Community exports and imports of certain dangerous chemcials ('), as last amended by Commission Regulation (EC) No 1492/96 (2), and in particular Article 11 (2) thereof, Whereas Regulation (EEC) No 2455/92 sets up a system of notification and, in particular, of information for imports from and exports to third countries of certain dangerous chemicals; whereas certain of these chemicals are subject to the international prior informed consent procedure (PIC) established by the United Nations Envir ­ onment Programme (UNEP) and by the Food and Agri ­ culture Organization (FAO); Whereas Regulation (EEC) No 2455/92 further provides for the participation of the Community in the interna ­ tional prior informed consent procedure; Whereas Article 5 (3) of Regulation (EEC) No 2455/92 provides, inter alia, that the information in Annex II to the said Regulation should comprise the list of chemicals subject to the international PIC procedure, a list of the countries participating in the PIC scheme and the PIC decisions of importing countries; Whereas Article 11 (2) of Regulation (EEC) No 2455/92 provides that Annex II should be amended where the UNEP and the FAO have initiated amendments to the list of chemicals subject to the international PIC proced ­ ure and to the PIC decisions of importing countries; HAS ADOPTED THIS REGULATION: Article 1 The Annex to this Regulation replaces Annex II to Regu ­ lation (EEC) No 2455/92. Article 2 This Regulation shall enter into force one month after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1997. For the Commission Ritt BJERREGAARD Member of the Commission (3) OJ No 196, 16 . 8 . 1967, p. 1 .(') OJ No L 251 , 29 . 8 . 1992, p. 13 . (2) OJ No L 189, 30. 7. 1996, p. 19. (4) OJ No L 236, 18 . 9. 1996, p. 35. No L 173/38 [ EN 1 Official Journal of the European Communities 1 . 7 . 97 ANNEX 'ANNEX II The information contained in this Annex is based on the PIC Circular VI , July 1996 and on the update of PIC Circular VI , January 1997 1 . List of chemicals subject to the international PIC procedure The following chemicals have been introduced in the PIC procedure following control actions reported by participating countries . For aldrin , dieldrin , DDT, dinoseb and dinoseb salts , fluoroacetamide, HCH, chlordane, chlordimeform, EDB, heptachlor, mercury compounds, reported control actions refer to pesti ­ cide use (as defined by the FAO/UNEP). For crocidolite , PBBs, PCBs, PCTs and tris(2,3 dibromopropyl )- phosphate, reported control actions refer to industrial use . Decision guidance documents (DGDs) have been prepared by UNEP/FAO (IRPTC) to help countries to make import decisions concerning those chemicals . Nevertheless , DGD is not the only information taken into account by countries when they take their import decision . Therefore, the import decision does not necessarily refer to the uses mentioned in the DGD. Aldrin CAS No 309-00-2 EC No 206-215-8 Dieldrin CAS No 60-57-1 EC No 200-484-5 DDT (clofenotane) CAS No 50-29-3 EC No 200-024-3 Dinoseb and dinoseb salts CAS No 88-85-7 EC No 201-861-7 Fluoroacetamide CAS No 640-19-7 EC No 211-363-1 HCH (mixed isomers) CAS No 608-73-1 EC No 210-168-9 Chlordane CAS No 57-74-9 EC No 200-349-0 Chlordimeform CAS No 6164-98-3 EC No 228-200-5 EDB (1,2-dibromoethane) CAS No 106-93-4 EC No 203-444-5 Heptachlor CAS No 76-44-8 EC No 200-962-3 Mercury compounds such as :  Mercuric oxide CAS No 21908-53-2 EC No 244-654-7  Mercurous chloride (Calomel) CAS No 10112-91-1 EC No 233-307-5  Other inorganic mercury compounds  Alkyl-mercury compounds  Alkoxy-alkyl and aryl-mercury compounds Crocidolite CAS No 12001-28-4 EC No 310-127-6 Polybrominated biphenyls (PBBs) CAS Nos 36355-01-8, EC Nos 252-994-2, 27858-07-7, 13654-09-6 248-696-7, 237-137-2 Polychlorinated biphenyls (PCBs), CAS No 1336-36-3 EC No 215-648-1 except mono and dichlorinated biphenyls Polychlorinated terphenyls (PCTs) CAS No 61788-33-8 EC No 262-968-2 Tris(2,3 dibromopropyl)phosphate CAS No 126-72-7 EC No 204-799-9 1 . 7 . 97 I EN~ Official Journal of the European Communities No L 173/39 2. List of the countries participating in the PIC scheme Afghanistan (') Albania Algeria Andorra (*) Angola Antigua and Barbuda Argentina Armenia (*) Australia Azerbaijan (*) Bahamas Bahrain Bangladesh Barbados Belarus (*) Belize Benin Bhutan Bolivia Bosnia-Herzegovina Botswana Brazil Brunei Darussalam (*) Bulgaria Burkina Faso Burundi Cambodia (*) Cameroon Canada Cape Verde Central African Republic Chad Chile China Colombia Comoros Congo Federated States of Micronesia (*) Fiji Gabon (*) Gambia Georgia Ghana Grenada Guatemala Guinea Guinea-Bissau (*) Guyana (*) Haiti Holy See (*) Honduras Hungary India Indonesia Iran Iraq Israel Jamaica Japan Jordan Kazakhstan Kenya Kiribati (") Kuwait Kyrgyzstan (*) Lao People 's Democratic Republic (*) Latvia Lebanon Lesotho Liberia Libyan Arab Jamahiriya Lithuania Macedonia (*) Madagascar Malawi Malaysia Maldives (") Mali Malta Marshall Islands (*) Mauritania Mauritius Mexico Moldova Monaco (") Mongolia Morocco Mozambique Myanmar Namibia (*) Nauru (*) Nepal New Zealand Cook Islands Costa Rica Cote-d'Ivoire Croatia (*) Cuba Cyprus Czech Republic (') Democratic People's Republic of Korea f) Djibouti (") Dominica Dominican Republic Ecuador Egypt El Salvador Equatorial Guinea (*) Eritrea (*) Estonia Ethiopia European Union (its Member States and Members of the EEA Agreement) (2) No L 173/40 EN Official Journal of the European Communities 1 . 7 . 97 South Africa (*) Sri Lanka Sudan Suriname Swaziland (") Switzerland Syrian Arab Republic Tajikistan Thailand Togo Tonga Trinidad and Tobago Tunisia Turkey Turkmenistan (*) Tuvalu (*) Uganda Ukraine (*) United Arab Emirates United Republic of Tanzania United States of America Uruguay Uzbekistan Vanuatu Venezuela Vietnam Yemen (") Yugoslavia (*) Zaire Zambia Zimbabwe Nicaragua Niger Nigeria Oman, Sultanate of Pakistan Panama Papua New Guinea Paraguay Peru Philippines Poland (*) Qatar Republic of Korea Romania Russian Federation Rwanda St Kitts and Nevis St Lucia St Vincent and the Grenadines Samoa San Marino (*) Sao Tome and Principe Saudi Arabia Senegal Seychelles (*) Sierra Leone Singapore (*) Slovakia Slovenia (*) Solomon Islands Somalia (*) (*) These countries have not yet nominated a DNA. (') Focal point only . (2) Member States of the European Union : Austria, Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, Luxem ­ bourg, Netherlands, Portugal, Spain, Sweden , United Kingdom . Members of the EEA Agreement: European Union, Iceland, Liechtenstein , Norway. 1 . 7 . 97 EN I Official Journal of the European Communities No L 173/41 3 . Decisions of participating countries The decisions reported are final decisions, unless indicated as interim . Chemical Country Import decision Aldrin (EC No 206-215-8) (CAS No 309-00-2) Angola Australia Bahrain Prohibit Prohibit Prohibit Bangladesh Prohibit Barbados Prohibit Belize Prohibit Benin Prohibit Bhutan Prohibit Bolivia Prohibit Bulgaria Prohibit Burkina Faso Interim: Prohibit Burundi Interim: Prohibit Cameroon Prohibit Cape Verde Prohibit Central African Republic Interim : Prohibit Chad Prohibit Chile Prohibit China Prohibit Congo Interim: Permit Cook Islands Prohibit Costa Rica Prohibit Cuba Prohibit Cyprus Prohibit Dominica Prohibit Dominican Republic Prohibit Ecuador Prohibit El Salvador Prohibit Ethiopia Interim: Permit (permit from Ministry of Agriculture . Use as termiticide only) European Union  Member States : Austria, Belgium, Denmark, Fin ­ land, France, Germany, Greece, Ire ­ land, Italy, Luxembourg, Nether ­ lands , Portugal , Spain , Sweden , United Kingdom Prohibit for plant protection use (for uses other than plant protection, written au ­ thorization is required for import into Belgium, Denmark, Finland, France, Italy, Netherlands, Spain)  Members of the EEA Agreement: l Iceland Prohibit for plant protection use Liechtenstein Prohibit Norway Prohibit Fiji Prohibit Gambia Prohibit Guatemala Prohibit Guinea Interim: Prohibit Honduras Prohibit Hungary Prohibit India Prohibit Indonesia Prohibit No L 173/42 Hen I Official Journal of the European Communities 1 . 7 . 97 Chemical Country Import decision I Japan Prohibit Jordan Prohibit Kazakstan Prohibit Kenya Prohibit Korea, Republic of Prohibit Kuwait Prohibit Lebanon Prohibit Malaysia Interim: Permit (used as termiticide) Malta Prohibit Mauritius Prohibit Mexico Prohibit Mongolia Prohibit Morocco Prohibit Mozambique Prohibit (import, production and use ban ­ ned) Nepal Interim: Permit New Zealand Prohibit Nicaragua Prohibit Niger Prohibit Pakistan Prohibit Panama Interim: Prohibit Paraguay Prohibit Peru Prohibit Philippines Prohibit Qatar Prohibit Rwanda Prohibit Samoa Prohibit Sri Lanka Permit (written approval by Registrar required. Agricultural use restricted to control in coconut nurseries) St Lucia Prohibit Sudan Permit (for control of termites) Suriname Prohibit Switzerland Prohibit Syria Prohibit Tanzania Permit (for emergency cases in limited amounts) Thailand Permit (for structural termite control and household use only) Togo Prohibit Trinidad and Tobago Interim: Permit (termiticide use only) Turkey Prohibit Uganda Prohibit United Arab Emirates Prohibit I Uruguay Prohibit Vanuatu Prohibit Venezuela Permit (permission from Ministry of Health or Agriculture required. Vector control in public health) Vietnam Prohibit Zaire Prohibit Zimbabwe Permit (use as termiticide only. Importa ­ tion not permitted for agricultural pur ­ poses) 1 . 7 . 97 EN Official Journal of the European Communities No L 173/43 Chemical Country Import decision Dieldrin (EC No 200-484-5) (CAS No 60-57-1 ) Angola Australia Bahrain Prohibit Prohibit Prohibit Barbados Prohibit Belize Prohibit Benin Prohibit Bhutan Prohibit Bolivia Prohibit Bulgaria Prohibit Burkina Faso Interim: Prohibit Burundi Interim: Prohibit Cameroon Prohibit Cape Verde Prohibit Central African Republic Prohibit Chad Interim: Prohibit Chile Prohibit China Prohibit Congo Interim: Permit Cook Islands Prohibit Costa Rica Prohibit Cuba Prohibit l Cyprus Prohibit Dominica Prohibit Dominican Republic Prohibit Ecuador Prohibit El Salvador Prohibit Ethiopia Interim: Permit (permit from Ministry of Agriculture . Use as termiticide only) European Union  Member States : Austria, Belgium, Denmark, Fin ­ land, France, Germany, Greece, Ire ­ land, Italy, Luxembourg, Nether ­ lands, Portugal , Spain , Sweden, United Kingdom Prohibit for plant protection use (for uses other than plant protection, written au ­ thorization is required for import into Belgium, Denmark, Finland, France, Italy, Netherlands, Spain)  Members of the EEA Agreement: Iceland Prohibit for plant protection use Liechtenstein Prohibit Norway Prohibit Fiji Prohibit Gambia Prohibit Guatemala Prohibit Guinea Interim: Prohibit Honduras Prohibit Hungary Prohibit India Permit (for locust control only) Indonesia Prohibit Japan Prohibit No L 173/44 EN | Official Journal of the European Communities 1 . 7. 97 Chemical Country Import decision Jordan Prohibit Kazakstan Prohibit Kenya Prohibit Korea, Republic of Prohibit Kuwait Prohibit Lebanon Prohibit Malaysia Interim: Permit (used as termiticide) Malta Prohibit Mauritius Prohibit Mexico Prohibit Mongolia Prohibit Morocco Prohibit Mozambique Prohibit (import, production and use ban ­ ned) Nepal Interim: Permit New Zealand Prohibit Nicaragua Prohibit Niger Prohibit Pakistan Prohibit Panama Interim: Prohibit l Paraguay Prohibit Peru Prohibit Philippines Prohibit Qatar Prohibit Rwanda Prohibit Samoa Prohibit Sri Lanka Permit (written approval by Registrar required. Non-crop uses only. Termiticide and timber protectant) St Lucia Prohibit Sudan Permit (for control of termites) Suriname Prohibit Switzerland Prohibit Syria Prohibit Tanzania Permit (for emergency cases in limited amounts) Thailand Prohibit Togo Prohibit Trinidad and Tobago Interim : Permit (termiticide use only) Turkey Prohibit Uganda Interim : Permit (termiticide use only) l United Arab Emirates Prohibit Uruguay Prohibit Vanuatu Prohibit Venezuela Permit (permission from Ministry of Health or Agriculture required; vector control in public health) Vietnam Prohibit Zaire Prohibit Zimbabwe Permit 1 . 7 . 97 EN I Official Journal of the European Communities No L 173/45 Chemical Country Import decision DDT (clofenotane) Angola Prohibit (EC No 200-24-3) Australia Prohibit (CAS No 50-29-3)  , .  , ¢Bahrain Prohibit Barbados Prohibit Belize Prohibit Benin Prohibit Bhutan Interim: Permit Bolivia Permit (only when certified by Ministry of Health for public health use . Vector control in malaria; prohibited for agricul ­ tural use) Bulgaria Prohibit Burkina Faso Interim: Prohibit Burundi Interim: Prohibit Cameroon Prohibit Cape Verde Prohibit Central African Republic Prohibit Chad Prohibit Chile Prohibit China Prohibit Congo Prohibit Cook Islands Prohibit Costa Rica Prohibit Cuba Prohibit Cyprus Prohibit Dominica Prohibit Ecuador Prohibit El Salvador Prohibit Ethiopia Interim: Permit (permit from Ministry of Agriculture required; emergency malaria control only) European Union  Member States : Belgium, Denmark, Finland, France, Greece, Ireland, Italy, Luxembourg, Netherlands, Portugal , Spain, United Kingdom Prohibit for plant protection use (for uses other than plant protection, written au ­ thorization is required for import into Belgium, Denmark, Finland, France, Italy, Netherlands, Spain) Austria, Germany, Sweden Prohibit  Members of the EEA Agreement: Iceland Prohibit for plant protection use Liechtenstein Prohibit Norway Prohibit Fiji Prohibit Gambia Prohibit Guatemala Prohibit Guinea Interim: Permit (for public health use only) Honduras Prohibit Hungary Prohibit India Interim: Permit (permitted in public health programme) No L 173/46 rENl Official Journal of the European Communities 1 . 7. 97 Chemical Country Import decision Indonesia Prohibit Japan Prohibit Jordan Prohibit Kazakstan Prohibit Kenya Interim: Permit (imported only by the Ministry of Health for public health use) Korea, Republic of Prohibit Kuwait Prohibit Lebanon Prohibit Malaysia Interim: Permit (use against malaria vec ­ tors) Malta Prohibit Mauritius Permit (restricted use by public health ser ­ vice only) Mexico Interim : Permit (direct import by Sec ­ retariat of Health for public health campaigns) Mongolia Prohibit Morocco Prohibit Mozambique Prohibit ( import, production and use ban ­ ned) Nepal Interim : Permit New Zealand Prohibit Nicaragua Prohibit Niger Prohibit Pakistan Prohibit Panama Interim : Prohibit Paraguay Prohibit Peru Prohibit (all use in agriculture prohibited) Philippines Permit (special permit required for mal ­ aria vector control through Department of Health) Qatar Prohibit Rwanda Prohibit Samoa Prohibit Sri Lanka Permit (special permit required for mal ­ aria vector control . All agricultural use prohibited) St Lucia Prohibit Sudan Permit (for public health use only) Suriname Prohibit Switzerland Prohibit Syria Prohibit Tanzania Permit (for emergency cases in limited amounts) Thailand Permit (by Ministry of Public Health for use against malaria only) Togo Prohibit Trinidad and Tobago Interim: Prohibit Turkey Prohibit Uganda Prohibit United Arab Emirates Prohibit Uruguay Prohibit Vanuatu Prohibit 1 . 7 . 97 | EN I Official Journal of the European Communities No L 173/47 Chemical Country Import decision Venezuela Permit (permit required; vector control where authorized by Ministry of Health ; emergency use in agriculture with permis ­ sion and under supervision of Ministry of Agriculture) Vietnam Permit (imported by Ministry of Health for public health use) Zaire Prohibit Zimbabwe Permit (limited amount only for use against malaria. Importation not permit ­ ted for agricultural purposes) Dinoseb and dinoseb salts Angola Interim: Permit (EC No 201-861-7) Australia Prohibit (imported periodically into Aus ­ (CAS No 88-85-7) tralia for use as an inhibitor in styrene production; authorization required) Bahrain Prohibit Barbados Prohibit Belize Prohibit Benin Prohibit Bhutan Prohibit Bolivia Prohibit Bulgaria Prohibit Burkina Faso Interim: Prohibit Burundi Prohibit Cameroon Prohibit Cape Verde Prohibit Central African Republic Interim: Prohibit Chad Prohibit China Prohibit Congo Interim : Permit Cook Islands Prohibit Costa Rica Prohibit Cuba Prohibit Cyprus Prohibit Dominica Prohibit Ecuador Prohibit Ethiopia Interim: Prohibit European Union  Member States : Austria, Belgium, Denmark, Fin ­ land, France, Germany, Greece, Ire ­ land, Italy, Luxembourg, Nether ­ lands , Portugal , Spain , United King ­ dom Prohibit for plant protection use (for uses other than plant protection written au ­ thorization is required for import into Belgium, Denmark, Finland, Italy, Netherlands, Spain) Sweden Prohibit  Members of the EEA Agreement: Iceland Prohibit for plant protection use Liechtenstein Prohibit for plant protection use (written authorization is required for other uses) Norway Prohibit Fiji Prohibit Gambia Prohibit Guatemala Prohibit No L 173/48 EN 1 . 7 . 97Official Journal of the European Communities Chemical Country Import decision Guinea Interim: Prohibit Honduras Prohibit Hungary Prohibit India Interim: Prohibit Indonesia Prohibit Japan Prohibit Jordan Interim : Permit Kazakstan Prohibit Kenya Prohibit Korea, Republic of Prohibit Kuwait Prohibit Lebanon Interim: Prohibit Malaysia Prohibit (except for research through per ­ mit) Malta Prohibit Mauritius Prohibit Mexico Prohibit Mongolia Prohibit Morocco Permit (use on weeds in legumes; limited quantity 500 to 1 000 kg/year) Mozambique Prohibit Nepal Prohibit New Zealand Prohibit Nicaragua Interim: Prohibit Niger Prohibit Pakistan Prohibit Panama Prohibit Paraguay Prohibit Peru Prohibit Philippines Prohibit Qatar Prohibit Samoa Prohibit Sri Lanka Prohibit St Lucia Prohibit Sudan Prohibit Suriname Prohibit Switzerland Permit Syria Prohibit Tanzania Prohibit Thailand Prohibit Togo Interim: Permit (with advance approval and/or agreement of Plant Protection Ser ­ vice , Ministry of Development) Turkey Prohibit Uganda Prohibit United Arab Emirates Prohibit Vanuatu Prohibit Venezuela Permit (properties , toxicological data, quality control certificate must be avail ­ able) Vietnam Prohibit Zaire Prohibit Zimbabwe Prohibit 1 . 7 . 97 EN Official Journal of the European Communities No L 173/49 Chemical Country Import decision Fluoroacetamide Angola Prohibit (EC No 211-363-1 ) A , D ....(CAS No 640-19-7) AuStral,a Proh,b" Bahrain Prohibit Belize Prohibit Benin Prohibit Bhutan Prohibit Bolivia Prohibit Bulgaria Prohibit Burundi Prohibit Cameroon Prohibit Cape Verde Prohibit Central African Republic Interim: Prohibit Chad Prohibit China Prohibit Congo Interim: Permit Cook Islands Prohibit Costa Rica Prohibit Cuba Prohibit Cyprus Prohibit Dominica Prohibit Ecuador Prohibit El Salvador Prohibit Ethiopia Interim: Permit (permit from Ministry of Agriculture required) European Union  Member States : Austria Prohibit for plant protection use (for other uses written authorization required) Belgium Permit (written authorization required) Denmark Permit (written authorization required) Finland Permit (advance approval required) France Permit (for plant protection use, written authorization required) Germany Prohibit for plant protection use Greece Permit (as ingredient of rodenticides, writ ­ ten authorization is required) Ireland Permit (prior authorization required) Italy Prohibit Luxembourg Netherlands Prohibit Portugal Prohibit for plant protection use Spain Permit (written authorization required) Sweden Permit (advance approval required) United Kingdom Permit (prior authorization required)  Members of the EEA Agreement: Iceland Permit (written authorization required) Liechtenstein Norway Prohibit No L 173/50 EN 1 . 7. 97Official Journal of the European Communities Chemical Country Import decision Fiji Prohibit Gambia Prohibit Guatemala Prohibit Guinea Interim : Prohibit Honduras Prohibit Hungary Prohibit India Prohibit Indonesia Prohibit Japan Prohibit Jordan Prohibit Kenya Prohibit Korea, Republic of Prohibit Lebanon Prohibit Malaysia Prohibit (except for research through per ­ mit) Malta Prohibit Mauritius Prohibit Mexico Prohibit Mongolia Prohibit Morocco Prohibit Mozambique Prohibit Nepal Prohibit New Zealand Prohibit Nicaragua Prohibit Niger Prohibit Pakistan Prohibit Panama Prohibit Paraguay Prohibit Peru Prohibit Philippines Prohibit Qatar Prohibit Samoa Prohibit Sri Lanka Prohibit St Lucia Prohibit Sudan Prohibit Suriname Prohibit Switzerland Prohibit Syria Prohibit Tanzania Prohibit Thailand Prohibit Togo Interim: Permit (with approval from Plant Protection Service) Turkey Prohibit Uganda Prohibit Vanuatu Prohibit Venezuela Permit (properties, toxicological data, quality control certificate must be available) Vietnam Prohibit Zaire Prohibit Zimbabwe Prohibit 1 . 7 . 97 I EN I Official Journal of the European Communities No L 173/51 Chemical Country Import decision HCH (mixed isomers) Angola Prohibit (EC No 210-168-9) A , D(CAS No 608-73-1 ) Amtralla Proh,b;' Bahrain Prohibit Barbados Prohibit Belize Interim : Permit (only formulations of less than 1 % a. i . for veterinary and medical use) Benin Prohibit Bhutan Interim: Permit Bolivia Prohibit Bulgaria Prohibit Burkina Faso Interim : Prohibit Burundi Interim: Prohibit Cameroon Prohibit Cape Verde Prohibit Central African Republic Interim : Prohibit Chad Prohibit Chile Permit China Prohibit Congo Interim: Permit Cook Islands Prohibit Costa Rica Prohibit Cuba Prohibit Cyprus Prohibit Dominica Prohibit Ecuador Prohibit El Salvador Prohibit Ethiopia Interim: Permit (requires permit from Ministry of Agriculture) European Union  Member States : Belgium, Denmark, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, Netherlands, Portugal, Spain , United Kingdom Prohibit for plant protection use (for uses other than plant protection written au ­ thorization is required for import into Belgium, Denmark, Finland, France, Italy, Netherlands, Spain) Austria, Sweden Prohibit  Members of the EEA Agreement: Iceland Prohibit for plant protection use Liechtenstein Prohibit Norway Prohibit Fiji Prohibit Gambia Prohibit Guatemala Prohibit Guinea Interim: Prohibit Honduras Prohibit No L 173/52 ( en I Official Journal of the European Communities 1 . 7 . 97 Chemical Country Import decision Hungary Prohibit India Interim: Permit (certain uses banned) Indonesia Prohibit Japan Prohibit Jordan Prohibit Kazakstan Prohibit Kenya Prohibit Korea, Republic of Prohibit Kuwait Prohibit Lebanon Prohibit Malaysia Prohibit (except for research through per ­ mit) Malta Prohibit Mauritius Prohibit Mexico Prohibit Mongolia Prohibit Morocco Prohibit Mozambique Prohibit Nepal Interim: Permit New Zealand Prohibit Nicaragua Prohibit Niger Interim: Prohibit Pakistan Prohibit Panama Interim: Prohibit Paraguay Prohibit Peru Prohibit Philippines Prohibit Qatar Prohibit Rwanda Prohibit Samoa Prohibit Sri Lanka Prohibit St Lucia Prohibit Sudan Prohibit Suriname Prohibit Switzerland Prohibit Syria Prohibit Tanzania Permit Thailand Prohibit Togo Prohibit Turkey Prohibit Uganda Interim: Permit United Arab Emirates Prohibit Uruguay Prohibit Vanuatu Prohibit Venezuela Permit (permission from Ministry of Health is required for vector control in public health ; limited uses permitted by Ministry of Agriculture) Vietnam Prohibit Zaire Prohibit 1 . 7 . 97 I EN I Official Journal of the European Communities No L 173/53 Chemical Country Import decision Chlordane (EC No 200-349-0) (CAS No 57-74-9) Australia Permit (each shipment must be approved by the pesticide DNA, use will cease as of 30 June 1997; only registered for use against subterranean termites) Bahrain Prohibit Barbados Prohibit Belize Prohibit Bolivia Prohibit Bulgaria Prohibit Burkina Faso Interim : Prohibit Burundi Interim : Prohibit Cameroon Prohibit Chad Prohibit Chile Prohibit China Prohibit Congo Prohibit Cook Islands Prohibit Costa Rica Prohibit Cuba Permit (small quantities less than 1 Mt per year of pH 75 % or other technical mate ­ rial for formulating in the country sub ­ stances for control of ants with less than 0,75 % active ingredient) Dominica Prohibit Dominican Republic Prohibit Ecuador Prohibit El Salvador Prohibit Ethiopia Interim : Permit (permit from Ministry of Agriculture required; use as termiticide only) European Union  Member States : Austria, Belgium, Denmark, Fin ­ land, France, Germany, Greece, Ire ­ land, Italy, Luxembourg, Nether ­ lands , Portugal , Spain , United King ­ dom Prohibit for plant protection use (for uses other than plant protection written au ­ thorization is required for import into Belgium, Denmark, Finland, France, Italy, Netherlands , Spain) Sweden Prohibit  Members of the EEA Agreement: Iceland Prohibit for plant protection use Liechtenstein Prohibit Norway Prohibit Fiji Prohibit Gambia Prohibit Guatemala Prohibit Guinea Interim: Prohibit Honduras Prohibit Hungary Prohibit No L 173/54 EN Official Journal of the European Communities 1 . 7. 97 Chemical Country Import decision India Interim : Prohibit Indonesia Prohibit Jordan Prohibit Kazakstan Prohibit Korea, Republic of Prohibit Lebanon Prohibit Malaysia Interim: Permit Malta Prohibit Mauritius Prohibit Mexico Interim: Permit (use as termiticide only) Mongolia Prohibit Morocco Prohibit Mozambique Prohibit (import, production and use ban ­ ned) Nepal Prohibit New Zealand Prohibit Nicaragua Prohibit Niger Prohibit Oman Interim: Permit (use as termiticide only) Pakistan Prohibit Paraguay Prohibit Philippines Permit Qatar Prohibit Samoa Prohibit Sri Lanka Permit (approval letter from registrar is required; restricted uses as termiticide in soil , timber protectant) St Lucia Prohibit Sudan Permit (use as termiticide only) Suriname Interim: Prohibit Switzerland Prohibit Syria Prohibit Tanzania Interim: Permit Thailand Permit (use only for termite control in the production of sugar cane, pineapple, para rubber and oil palm) Togo Prohibit Trinidad and Tobago Interim: Permit (termiticide use only) Turkey Prohibit United Arab Emirates Prohibit Uruguay Prohibit Vietnam Prohibit Zaire Prohibit 1 . 7 . 97 EN I Official Journal of the European Communities No L 173/55 Chemical Country Import decision Chlordimeform Australia Prohibit (EC No 228-200-5) D n u-u ­(CAS No 6164-98-3) Bahraln Prohlb" Barbados Prohibit Belize Interim: Prohibit Bolivia Prohibit Bulgaria Prohibit Burkina Faso Interim: Prohibit Burundi Interim: Prohibit Chad Prohibit China Prohibit Congo Prohibit Cook Islands Prohibit Costa Rica Prohibit Cuba Prohibit Dominica Prohibit Dominican Republic Prohibit Ecuador Prohibit El Salvador Prohibit Ethiopia Interim: Prohibit European Union  Member Sates : Austria Prohibit for plant protection use Belgium Permit (written authorization required) Denmark Permit (advance approval required) Finland Permit (advance approval required) France Permit (for plant protection use, written authorization required) Germany Prohibit for plant protection use Greece Prohibit Ireland Permit (prior authorization required) Italy Prohibit Luxembourg Netherlands Prohibit Portugal Permit (for plant protection use, written authorization required) Spain Permit Sweden Permit (advance approval required) United Kingdom Permit (written authorization required)  Members of the EEA Agreement: Iceland Permit (written authorization required) Liechtenstein Prohibit Norway Prohibit Fiji Prohibit Gambia Prohibit Guatemala Prohibit No L 173/56 r~EN | Official Journal of the European Communities 1 . 7 . 97 Chemical Country Import decision Guinea Interim: Prohibit (except for small quant ­ ities for research uses through import per ­ mit) Honduras Prohibit Hungary Prohibit India Prohibit Indonesia Prohibit Jordan Prohibit Kazakstan Prohibit Korea, Republic of Prohibit Lebanon Prohibit Malaysia Prohibit (except for small quantities for research/educational uses through import permit) Malta Prohibit Mauritius Prohibit Mexico Prohibit Mongolia Prohibit Morocco Prohibit Mozambique Prohibit ( import, production and use ban ­ ned) Nepal Prohibit New Zealand Prohibit Nicaragua Prohibit Niger Prohibit Oman Prohibit Pakistan Prohibit Paraguay Prohibit Philippines Prohibit Qatar Prohibit Rwanda Permit Samoa Prohibit Sri Lanka Prohibit St Lucia Prohibit Sudan Prohibit Suriname Interim: Prohibit Switzerland Prohibit Syria Prohibit Thailand Prohibit Togo Interim: Permit Trinidad and Tobago Interim : Prohibit Turkey Prohibit United Arab Emirates Prohibit Vietnam Interim: Prohibit Zaire Prohibit 1 . 7 . 97 EN I Official Journal of the European Communities No L 173/57 Chemical Country Import decision EDB ( 1,2-dibromoethane) Australia Permit (EC No 203-444-5) (CAS No 106-93-4) Bahrain Prohibit Barbados Interim : Permit (restricted use as a fumig ­ ant for certain crafts ; non-agricultural uses only) Belize Prohibit Bolivia Prohibit Bulgaria Prohibit Burkina Faso Interim: Prohibit Burundi Interim : Prohibit Chad Prohibit Chile Prohibit China Prohibit Congo Prohibit Cook Islands Interim: Permit (only by authorization and for application by Ministry of Agriculture for produce treatment against fruit flies) Costa Rica Prohibit Cuba Prohibit Dominica Prohibit El Salvador Prohibit Ethiopia Interim: Prohibit European Union  Member States : Austria, Belgium, Denmark, Fin ­ land, France, Germany, Greece, Ire ­ land, Italy, Luxembourg, Nether ­ lands, Portugal , Spain, Sweden , United Kingdom Prohibit for plant protection use (for uses other than plant protection, written au ­ thorization is required for import into Belgium, Denmark, Finland, Italy, Netherlands, Spain)  Members of the EEA Agreement: Iceland Prohibit for plant protection use Liechtenstein Prohibit Norway Prohibit Fiji Prohibit Gambia Prohibit Guatemala Prohibit Guinea Interim: Prohibit Honduras Prohibit Hungary Prohibit No L 173/58 I EN 1 Official Journal of the European Communities 1 . 7 . 97 Chemical Country Import decision India Permit (use restricted to fumigation of food-grains by government organizations and pest control operators whose expertise is approved by Plant Protection Advisor to the Government of India) Indonesia Prohibit Jordan Prohibit Kazakstan Prohibit Korea, Republic of Prohibit Kuwait Prohibit Lebanon Prohibit Malaysia Prohibit (except for small quantities for research/educational use through import permit) Malta Prohibit Mauritius Prohibit Mexico Prohibit Mongolia Prohibit Morocco Prohibit Mozambique Prohibit ( import, production and use ban ­ ned) Nepal Prohibit New Zealand Permit (for fumigation by quarantine offi ­ cials) Nicaragua Prohibit Niger Prohibit Oman Prohibit Pakistan Prohibit Paraguay Prohibit Philippines Prohibit Qatar Prohibit Rwanda Prohibit Samoa Prohibit Sri Lanka Prohibit St Lucia Prohibit Sudan Prohibit Suriname Interim: Prohibit Switzerland Permit (if not intended for use as pestici ­ de) Syria Prohibit Tanzania Prohibit Thailand Prohibit Togo Prohibit Trinidad and Tobago Interim : Prohibit Turkey Prohibit United Arab Emirates Prohibit Uruguay Prohibit Vietnam Prohibit Zaire Prohibit 1 . 7 . 97 fENl No L 173/59Official Journal of the European Communities Chemical Country Import decision Heptachlor (EC No 200-962-3) (CAS No 76-44-8) Australia Bahrain Prohibit Prohibit Barbados Prohibit Belize Prohibit Bolivia Prohibit Bulgaria Prohibit Burundi Interim: Prohibit Burkina Faso Interim : Permit Cameroon Prohibit Chad Prohibit Chile Prohibit China Prohibit Congo Prohibit Cook Islands Prohibit Costa Rica Permit (restricted to professional use on ornamentals and pine trees) Cuba Prohibit Dominica Prohibit Dominican Republic Prohibit Ecuador Prohibit El Salvador Prohibit Ethiopia Interim : Permit (permit from Ministry of Agriculture; termiticide use only) European Union  Member States : Austria, Belgium, Denmark, Fin ­ land, France, Germany, Greece, Ire ­ land, Italy, Luxembourg, Nether ­ lands, Portugal , Spain, Sweden , United Kingdom Prohibit for plant protection use (for uses other than plant protection , written au ­ thorization is required for import into Belgium, Denmark, Finland, France, Italy, Netherlands, Spain)  Members of the EEA Agreement: Iceland Prohibit for plant protection use Liechtenstein Prohibit Norway Prohibit Fiji Prohibit Gambia Prohibit Guatemala Prohibit Guinea Interim : Prohibit Honduras Prohibit Hungary Prohibit No L 173/60 |~EN Official Journal of the European Communities 1 . 7 . 97 Chemical Country Import decision India Interim : Prohibit Indonesia Prohibit Jordan Prohibit Kazakstan Prohibit Korea, Republic of Prohibit Kuwait Prohibit Lebanon Prohibit Malaysia Prohibit (except for small quantities for research/educational use through import permit) Malta Prohibit Mauritius Prohibit Mexico Prohibit Mongolia Prohibit Morocco Prohibit Mozambique Prohibit (import, production and use ban ­ ned) Nepal Prohibit New Zealand Prohibit Nicaragua Permit Niger Prohibit Pakistan Permit (only for use against soil and wood termites) Paraguay Prohibit Philippines Prohibit Qatar Prohibit Samoa Prohibit Sri Lanka Prohibit St Lucia Prohibit Sudan Permit (termiticide use only) Suriname Interim : Prohibit Switzerland Prohibit Syria Prohibit Tanzania Interim : Permit Thailand Permit (structural termite control and household use only) Togo Interim : Permit Trinidad and Tobago Interim: Permit (termiticide use only) Turkey Prohibit United Arab Emirates Prohibit Uruguay Permit Vietnam Prohibit Zaire Prohibit 1 . 7. 97 | EN I Official Journal of the European Communities No L 173/61 Chemical Country Import decision Mercury compounds such as Australia Permit (from 31 December 1994 uses Mercuric oxide limited to establishing sugar cane) CAS No 21908-53-2 Bahrain Prohibit EC No 244-654-7 Barbados Prohibit  Mercurous chloride (Calomel) CAS No 10112-91-1 Belize Prohibit EC No 233-307-5 Bolivia Prohibit  Other inorganic mercury compounds Bulgaria Prohibit  Alkyl-mercury compounds  , , , Burkina Faso Prohibit  Alkoxy-alkyl and aryl-mercury com ­ pounds Burundi Interim : Prohibit Chile Prohibit China Prohibit Congo Prohibit Cook Islands Prohibit Costa Rica Prohibit Cuba Prohibit Dominica Interim : Permit (import permit only for official laboratories and pharmacies) Ecuador Prohibit El Salvador Prohibit Ethiopia Interim: Permit (permit from Ministry of Agriculture : 1 . ethylmercury chloride; 2 . phenylmercury acetate . Use of pesticides containing mercury is discouraged) European Union  Member States : Austria, Belgium, Denmark, Fin - Prohibit for use as plant protection prod land, France, Germany, Greece, Ire- ucts , antifoulants , wood preservatives , tex land, Italy, Luxembourg, Nether- tile preservatives and slimicides (for other lands, Portugal , Spain, Sweden , uses , written authorization is required for United Kingdom import into Belgium and the Netherlands)  Members of the EEA Agreement: Iceland Prohibit for use as plant protection prod ­ , ¢ , . . ucts, antifoulants, wood preservatives, Liechtenstein ' r 7 textile preservatives and slimicides Norway Gambia Prohibit Guatemala Prohibit (refers to methoxy ethyl mercury chloride only) Guinea Interim: Prohibit Honduras Prohibit Hungary Prohibit (refers to agricultural use only) India Prohibit (phenylmercury acetate) Permit (methoxyethyl mercury chloride) Interim : Permit (ethylmercury chloride) Indonesia Prohibit Jordan Prohibit Kazakstan Prohibit (refers to ethylmercury) Korea, Republic of Prohibit Kuwait Prohibit Lebanon Prohibit No L 173/62 EN Official Journal of the European Communities 1 . 7 . 97 Chemical Country Import decision Malaysia Prohibit (except for small quantities for research/educational use through import permit) Malta Prohibit Mauritius Prohibit Mexico Prohibit Mongolia Prohibit Morocco Prohibit Mozambique Prohibit (import, production and use ban ­ ned) Nepal Prohibit New Zealand Prohibit (refers only for use as a pesticide) Nicaragua Prohibit Niger Permit (refers only to use in plant protec ­ tion products) Oman Prohibit Pakistan Prohibit Paraguay Prohibit Philippines Prohibit Qatar Prohibit Samoa Prohibit Sri Lanka Prohibit (mercuric oxide) Prohibit (phenylmercury acetate) Permit (phenylmercury dodecenyl succin ­ ate used as paint biocide  approval let ­ ter from registrar is required) St Lucia Prohibit Sudan Prohibit Suriname Interim: Prohibit (refers to methoxyethyl mercury acetate) Switzerland Permit (banned as pesticide and for most other uses) Syria Prohibit Tanzania Prohibit (refers only to pesticide uses) Thailand Prohibit (refers to 2-methoxy ethyl mer ­ cury chloride) Togo Prohibit Trinidad and Tobago Interim: Permit (restricted use) Turkey Prohibit Uruguay Prohibit Vietnam Prohibit Zaire Prohibit 1 . 7 . 97 EN 1 Official Journal of the European Communities No L 173/63 Chemical Country Import decision Crocidolite (EC No 310-127-6) (CAS No 12001-28-4) Albania Algeria Prohibit Interim: Permit (banned for use in pro ­ duction of consumer goods) Bahrain Prohibit Chad Interim: Prohibit China Prohibit Cuba Permit Cyprus Permit (permission by Ministry of Labour and Social Insurance, in exceptional cases for special uses) Ecuador Interim: Permit European Union  Member States : Austria, Belgium, Denmark, Fin ­ land, France, Germany, Greece, Ire ­ land, Italy, Luxembourg, Nether ­ lands, Portugal , Spain , Sweden , United Kingdom Prohibit  Members of the EEA Agreement: \ Iceland Prohibit Liechtenstein Prohibit Norway Prohibit Gambia Interim: Permit (severely restricted to construction work) Guinea Interim : Permit (for industrial uses with prior authorization of the National Department of Environment) Hungary Prohibit (all uses banned) India Permit (license on the recommendation of the Department of Chemicals and Petro ­ chemicals) I Japan Interim: Permit Malaysia Permit (use is banned in the manufac ­ turing sector. Importation is allowed for other uses) Nigeria Interim : Permit (requires approval from Federal Environment Protection Agency) Philippines Interim: Permit (requires an Interim Importation Clearance from the Depart ­ ment of Environment and Natural Resources) Samoa Prohibit Slovakia Permit (conditions specified in Ordinance No 8 , lib, of Ministry of Health of Slovakia, 1990) St Lucia Interim: Permit No L 173/64 EN Official Journal of the European Communities 1 . 7 . 97 Chemical Country Import decision Switzerland Permit (if the intended use is still permit ­ ted according to the provisions of Annex 3.3 to the Ordinance relating to Environ ­ mentally Hazardous Substances) Thailand Prohibit Polybrominated biphenyls (PBBs) (EC Nos 252-994-2, 248-696-7, 237-137-2) (CAS Nos 36355-01-8, 27858-07-7, 13654-09-6) Albania Chad China Prohibit Interim: Prohibit (applies only to hexabro ­ mobiphenyl) Permit (permission must be obtained from the National Environmental Protection Agency of China) Cuba Permit (can only be imported with per ­ mission of the DNA. Import is not per ­ mitted if the substance is intended to be used in textile production) Cyprus Interim: Prohibit Ecuador Interim: Permit European Union  Member States : Austria, Belgium, Denmark, Fin ­ land, France, Germany, Greece, Ire ­ land, Italy, Luxembourg, Nether ­ lands , Portugal , Spain , Sweden , United Kingdom Permit (except for use in textile articles intended to come into contact with the skin , e.g. garment, undergarment, linen)  Members of the EEA Agreement: Iceland Liechtenstein Permit (except for use in textile articles intended to come into contact with the skin, e.g. garment, undergarment, linen) Norway Gambia Interim: Prohibit Guinea Interim: Permit (for industrial uses with prior authorization of the National Department of Environment) Hungary Interim: Permit (requires permission from National Public Health and Medical Offi ­ cer Service. PBBs may not be used in tex ­ tile articles intended to come in contact with the skin) India Permit (license on the recommendation of the Department of Chemicals and Petro ­ chemicals) Japan Interim: Permit Malaysia Permit Nigeria Interim: Permit (requires approval from Federal Environmental Protection Agency) 1 . 7 . 97 EN I Official Journal of the European Communities No L 173/65 Chemical Country Import decision Philippines Interim: Permit (requires an Interim Importation Clearance from the Depart ­ ment of Environment and Natural Resources) Samoa Prohibit St Lucia Interim: Permit Switzerland Prohibit (manufacture, supply, import and use of the substance and of products which contain the substance are pro ­ hibited) Polychlorinated biphenyls (PCBs) (EC No 215-648-1 ) (CAS No 1336-36-3) except mono and dichlorinated biphenyls Albania Algeria Australia Prohibit Prohibit Permit (permission of the Ministry for Trade must be obtained) Bahrain Prohibit Chad Interim: Permit China Permit (permission must be obtained from the National Environmental Protection Agency of China; including for import of electrical equipment containing PCBs) Cuba Prohibit (the substance itself and electrical equipment with a PCB content greater than 50 ppm) Cyprus Interim: Prohibit I Ecuador Interim: Permit European Union :  Member States : Austria, Belgium, Denmark, Fin ­ land, France, Germany, Greece, Ire ­ land, Italy, Luxembourg, Nether ­ lands, Portugal , Spain , Sweden , United Kingdom Prohibit (exceptionally, derogation may be granted for primary and intermediate pro ­ ducts on a case-by-case basis . Further to general prohibition of PCB, the import of any preparation with a PCB content of more than 0,005 % is prohibited)  Members of the EEA Agreement: Iceland Liechtenstein Norway Prohibit (exceptionally, derogation may be granted for primary and intermediate pro ­ ducts on a case-by-case basis . Further to general prohibition of PCB, the import of any preparation with a PCB content of more than 0,005 % is prohibited) Gambia Interim: Permit (PCBs are supposedly imported in closed systems) Guinea Interim: Permit (for industrial uses with prior authorization of the National Department of Environment) Hungary Interim : Permit (requires permission from National Public Health and Medical Offi ­ cer Service . PCBs may not be used in formulations with a PCB content greater than 0,01 % by weight) No L 173/66 fENl Official Journal of the European Communities 1 . 7 . 97 Chemical Country Import decision India Permit (license on the recommendation of the Department of Chemicals and Petro ­ chemicals) Japan Permit (permission from the Minister of International Trade and Industry is req ­ uired) Malaysia Permit Nigeria Interim : Permit (requires approval from Federal Environmental Protection Agency) Philippines Interim: Permit requires an Interim Importation Clearance from the Depart ­ ment of Environment and Natural Resources) Samoa Prohibit Slovakia Prohibit St Lucia Interim: Permit l Switzerland Prohibit (manufacture, supply, import anduse of the substance and of productswhich contain the substance are pro ­hibited) Thailand Prohibit Polychlorinated terphenyls (PCTs) (EC No 262-968-2) (CAS No 61788-33-8 ) Albania Australia Prohibit Permit (permission of the Ministry for Trade must be obtained) Chad Interim: Prohibit China Permit (permission must be obtained from the National Environmental Protection Agency of China) Cuba Prohibit Cyprus Interim: Prohibit Ecuador Interim: Permit European Union  Member States : Austria, Belgium, Denmark, Fin ­ land, France, Germany, Greece, Ire ­ land, Italy, Luxembourg, Nether ­ lands, Portugal , Spain , Sweden , United Kingdom Prohibit (exceptionally, derogation may be granted for primary and intermediate pro ­ ducts on a case-by-case basis . Further to general prohibition of PCT, the import of any preparation with a PCT content of more than 0,005 % is prohibited)  Members of the EEA Agreement: Iceland Liechtenstein Norway Prohibit (exceptionally, derogation may be granted for primary and intermediate pro ­ ducts on a case-by-case basis . Further to general prohibition of PCT, the import of any preparation with a PCT content of more than 0,005 % is prohibited) Gambia Interim: Permit (PCTs are supposedly imported in closed systems) I Guinea Interim: Permit (for industrial uses withprior authorization of the NationalDepartment of the Environment) 1 . 7 . 97 I EN 1 Official Journal of the European Communities No L 173/67 Chemical Country Import decision Hungary Interim: Permit (requires permission from the National Public Health and Medical Officer Service . PCTs may not be used in preparations with a PCT content greater than 0,01 % by weight) Permit (license on the recommendation of the Department of Chemicals and Petro ­ chemicals) Interim : Permit Permit Interim: Permit (requires approval from Federal Environmental Protection Agen ­ cy) Interim: Permit (requires Interim Impor ­ tation Clearance from the Department of Environment and Natural Resources) Prohibit Prohibit (manufacture, supply, import and use of the substance and of products which contain the substance are pro ­ hibited) India Japan Malaysia Nigeria Philippines Samoa Switzerland Tris (2,3-dibromopropyl)phosphate (EC No 204-799-9) CAS No 126-72-7) Albania Chad China Cuba Prohibit Interim: Prohibit Permit (permission must be obtained from the National Environmental Protection Agency of China) Permit (can be imported only with per ­ mission of the DNA. Import is not per ­ mitted if the substance is intended to be used in textile production) Interim: Prohibit Interim: Permit Cyprus Ecuador European Union :  Member States: Austria, Belgium, Denmark, Fin ­ land, France, Germany, Greece, Ire ­ land, Italy, Luxembourg, Nether ­ lands, Portugal , Spain , Sweden , United Kingdom Permit (except for use in textile articles intended to come into contact with the skin, e.g. garment, undergarment, linen)  Members of the EEA Agreement Iceland Liechtenstein Norway Gambia Guinea Hungary Permit (except for use in textile articles intended to come into contact with the skin e.g. garment, undergarment, linen) Interim : Prohibit (the DNA requests information on sources, uses and forms of tris) Interim: Permit (for industrial uses with authorization of the National Department of the Environment) Interim: Permit (requires permission from the National Public Health and Medical Officer Service . Tris may not be used in textile articles intended to come in contact with the skin) No L 173/68 lENl Official Journal of the European Communities 1 . 7. 97 Chemical Country Import decision India Permit (license on the recommendation of the Department of Chemicals and Petro ­ chemicals) Japan Interim: Permit Malaysia Permit Nigeria Interim : Permit (requires approval from Federal Environmental Protection Agency) Philippines Interim : Permit (requires Interim Impor ­ tation Clearance from the Department of Environment and Natural Resources) Samoa Prohibit Slovakia Interim: Prohibit Switzerland Interim: Permit'